Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-1241

IN RE: ROSEMARY FOSTER,
                       Respondent.
Bar Registration No. 207332

BEFORE:       McLeese, Associate Judge, and Reid and Ruiz, Senior Judges.

                                       ORDER
                                 (FILED - April 7, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Oregon for a period of thirty days, this court’s
December 23, 2015, order suspending respondent pending further action of the
court and directing her to show cause why she should not be suspended for a
period of thirty days as reciprocal discipline, the statement of Disciplinary Counsel
regarding reciprocal discipline, the statement of respondent that she does not
oppose the imposition of reciprocal discipline, and respondent’s D.C. Bar R. XI,
§14 (g) affidavit filed on January 25, 2016, it is

      ORDERED that Rosemary Foster is hereby suspended from the practice of
law in the District of Columbia for a period of thirty days, nunc pro tunc to
January 25, 2016.

                                       PER CURIAM